Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-7, 13, and 19-28 have been examined and rejected. This Office action is responsive to the RCE filed on 10/18/2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13, and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 recite “in accordance with a determination that the first portion of the detected user gesture does not meet the set of criteria, updating the position of the virtual object to move away from the user gesture”, wherein the meaning of “the virtual object to move away from the user gesture” is unclear as to the display location of the virtual object on the display screen. Based on the specification, user’s hand is behind the mobile phone to detect the user’s hand gesture by the rear view camera.  Thus it is unclear what does “move away from the user gesture” means, as the mobile screen display is basically parallel to the user’s hand in general. 
For examination purpose, examiner considers “the position of the virtual object” is different depends on “whether the first portion of the detected user gesture meet the set of criteria”.

Claims 19 recites “in accordance with a determination that the first portion of the detected user gesture does not meet the set of criteria: …, and updating the position of the graphical object to move away from the user gesture or replacing the display of the first graphical object with a second graphical object, wherein the second graphical object is associated with the updated status of the virtual object”, which is same as the opposite scenario recited “or” element “in accordance with a determination that a first portion of the detected user gesture meets a set of criteria: …, and updating the position  or replacing the display of the first graphical object with a second graphical object, wherein the second graphical object is associated with the updated status of the virtual object”. In this way whether the first portion of the detected user gesture meet the set of criteria does not make any difference. The claim language is vague about the user’s gesture resulted screen change.
For examination purpose, examiner considers “the position of the virtual object” is different depends on “whether the first portion of the detected user gesture meet the set of criteria”.
Claims 2-6, and 20-28 are rejected for failing to cure the deficiency from their respective parent claim by dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 7, 13, 19-22, 25, and 27-28 are rejected under AIA  35 U.S.C §102(a)(1) as being anticipated over Anderson et al. (US 20130307875 A1, hereinafter Anderson).

As to independent claims 1, 7 and 13, Anderson teaches a method (paragraph [0020], Embodiments of the present invention provide end users with more ways to create compelling content) comprising: 
at an electronic device having a display on one side of the device and one or more image sensors on the opposite side of the device (Fig. 1, paragraph [0022], a user 101 is holding a device 102 between himself and a scene 104. The device has a rear camera facing the scene and so by turning on the camera, the user can hold his hand 103 between the device and the scene and the camera will see his hand in front of the scene): 
capturing image data using the one or more image sensors (Fig. 1, paragraph [0022], The device has a rear camera facing the scene; the rear view camera is one image sensor); 
displaying on the display a portion of the captured image data on the display (Fig. 2A, paragraph [0023], The display shows the rear camera's view of the scene 104); 
displaying on the display a first graphical object over the displayed portion of the captured image data (Fig. 2A, paragraph [0023], a filmstrip or palette 108 of AR objects is shown along an edge, in this case the bottom edge of the display); 
detecting a user gesture using the one or more image sensors (paragraph [0024], In FIG. 2B, the user 101 has moved his hand 102 around into view of the rear camera; user’s hand moving is the detected gesture by the rear view camera), wherein the detected gesture includes multiple gestures linked together including a first portion and a second portion (paragraph [0024], The user may select an AR castle 110 from the choice of castles presented on the filmstrip 108 and then use a gesture in front of the camera to place the AR castle onto the scene; In FIG. 2B, the user has selected a castle, which may be done by the hand on the rear side of the device observed by the rear camera or using a touch surface on the display; the user selecting a castle is the first portion of the gesture, and placing the AR castle onto the scene is the second portion); 
in accordance with a determination that a first portion of the detected user gesture meets a set of criteria, updating a position of the virtual object to follow a second portion of the user gesture or replacing the display of the first graphical object with a second graphical object (paragraph [0024], The user may select an AR castle 110 from the choice of castles presented on the filmstrip 108 and then use a gesture in front of the camera to place the AR castle onto the scene; In FIG. 2B, the user has selected a castle, which may be done by the hand on the rear side of the device observed by the rear camera or using a touch surface on the display; the user selected a castle in 108 is the first portion of the detected user gesture meets the criteria, and placing the AR castle onto the scene is the second portion of the detected gesture to update the position of the AR castle); and 
in accordance with a determination that the first portion of the detected user gesture does not meet the set of criteria, updating the position of the virtual object to move away from the user gesture (paragraph [0024], The user may select an AR castle 110 from the choice of castles presented on the filmstrip 108 and then use a gesture in front of the camera to place the AR castle onto the scene; and also paragraph [0025], The user may gesture in front of the front camera to grasp the castle and then place the castle in the scene using either the front or the rear camera; when the user does not grasp the castle, the castle is not selected and not following the user’s gesture).

As to independent claim 19, Anderson teaches a method (paragraph [0020], 
Embodiments of the present invention provide end users with more ways to create compelling content) comprising: 
at an electronic device having a display on one side of the device and one or more image sensors on the opposite side of the device (Fig. 1, paragraph [0022], a user 101 is holding a device 102 between himself and a scene 104. The device has a rear camera facing the scene and so by turning on the camera, the user can hold his hand 103 between the device and the scene and the camera will see his hand in front of the scene): 
capturing image data of a scene using the one or more image sensors (Fig. 1, paragraph [0022], The device has a rear camera facing the scene; the rear view camera is one image sensor); 
displaying on the display a portion of the captured image data on the display (Fig. 2A, paragraph [0023], The display shows the rear camera's view of the scene 104); 
displaying on the display a first graphical object over the displayed portion of the captured image data at a first position, the first graphical object representing a virtual object, wherein a displayed position of the first graphical object is based on a position of the virtual object (Fig. 2A, paragraph [0023], a filmstrip or palette 108 of AR objects is shown along an edge, in this case the bottom edge of the display; paragraph [0024], The user may select an AR castle 110 from the choice of castles presented on the filmstrip 108 and then use a gesture in front of the camera to place the AR castle onto the scene; In FIG. 2B, the user has selected a castle, which may be done by the hand on the rear side of the device observed by the rear camera or using a touch surface on the display; the AR castle is the first graphical object, which is positioned based on the user’s gesture); 
detecting a user gesture using the one or more image sensors (paragraph [0024], In FIG. 2B, the user 101 has moved his hand 102 around into view of the rear camera; user’s hand moving is the detected gesture by the rear view camera), wherein the detected gesture includes multiple gestures linked together including a first portion and a second portion (paragraph [0024], The user may select an AR castle 110 from the choice of castles presented on the filmstrip 108 and then use a gesture in front of the camera to place the AR castle onto the scene; In FIG. 2B, the user has selected a castle, which may be done by the hand on the rear side of the device observed by the rear camera or using a touch surface on the display; the user selecting a castle is the first portion of the gesture, and placing the AR castle onto the scene is the second portion); 
in accordance with a determination that a first portion of the detected user gesture meets a set of criteria: 
updating a status of the virtual object to a first state; and 
updating the position of the graphical object based on to follow a second portion of the user gesture or replacing the display of the first graphical object with a second graphical object, wherein the second graphical object is associated with the updated status of the virtual object (paragraph [0024], The user may select an AR castle 110 from the choice of castles presented on the filmstrip 108 and then use a gesture in front of the camera to place the AR castle onto the scene; In FIG. 2B, the user has selected a castle, which may be done by the hand on the rear side of the device observed by the rear camera or using a touch surface on the display; the user selected a castle in 108 is the first portion of the detected user gesture meets the criteria, and placing the AR castle onto the scene is the second portion of the detected gesture to update the position of the AR castle); and 
in accordance with a determination that the first portion of the detected user gesture does not meet the set of criteria: 
updating the status of the virtual object to a second state different than the first state; and 
updating the position of the graphical object to move away from the user gesture or replacing the display of the first graphical object with a second graphical object, wherein the second graphical object is associated with the updated status of the virtual object (paragraph [0024], The user may select an AR castle 110 from the choice of castles presented on the filmstrip 108 and then use a gesture in front of the camera to place the AR castle onto the scene; and also paragraph [0025], The user may gesture in front of the front camera to grasp the castle and then place the castle in the scene using either the front or the rear camera; when the user does not grasp the castle, the castle is not selected and not following the user’s gesture).


claim 2, the rejection of claim 1 is incorporated. Anderson teaches the method of claim 1 further comprising: identifying a feature in image data captured from the one or more image sensors (paragraph [0026], In one example, the user puts a virtual castle on one hill; one hill is a feature in image data).  

As to dependent claim 5, the rejection of claim 2 is incorporated. Anderson teaches the method of claim 2 further comprising: 
in accordance with a determination that a distance from the electronic device to the feature has increased, reducing the displayed size of the first graphical object; and  3 sf-4077089Application No.: Not Yet AssignedDocket No.: 77568-20005.00in accordance with a determination that a distance from the electronic device to the feature has decreased, increasing the displayed size of the first graphical object (paragraph [0028], By determining the location of the castle it may be displayed on different AR devices that are in different locations but pointing at the same real scene. It may also be scaled based on the distance between the position of the hillside location and the AR device. When the AR device is far away, as shown in FIG. 2D, then the castle appears small. However, if the same or another AR device is near the castle, then the castle may fill the display or more than fill the display). 
	
As to dependent claim 20, the rejection of claim 19 is incorporated. Anderson teaches the method of claim 19 further comprising: selecting a reference point in the scene (paragraph [0031], The gestures to select a picture tile 210 from the filmstrip 208 and to place it in a position in the scene 204 may be performed with any pencil or pen or any other device suitable for pointing, such as a stylus; the position in the scene 204 is the reference point).

  As to dependent claim 21, the rejection of claim 20 is incorporated. Anderson teaches method of claim 20, wherein the selection of the reference point in the scene is based on the portion of the scene that corresponds to first position in the displayed portion of the captured image data (Fig. 3A, paragraph [0031], The gestures to select a picture tile 210 from the filmstrip 208 and to place it in a position in the scene 204 may be performed with any pencil or pen or any other device suitable for pointing).

As to dependent claim 22, the rejection of claim 20 is incorporated. Anderson teaches method of claim 20, wherein selecting the reference point in the scene includes identifying a feature in the captured image data near the first position and assigning the reference point to the portion of the scene corresponding to the feature (Fig. 3A, paragraph [0031], The gestures to select a picture tile 210 from the filmstrip 208 and to place it in a position in the scene 204 may be performed with any pencil or pen or any other device suitable for pointing).

As to dependent claim 25, the rejection of claim 19 is incorporated. Anderson further teaches the method of claim 19, wherein the set of criteria includes a criterion based on whether the type of gesture detected is associated with a type of the virtual object (Fig. 3A, paragraph [0030], the user is able to select one of the fireworks types and then using a hand in the field of view of the camera is able to lay out one element in a fireworks display).

As to dependent claim 27, the rejection of claim 19 is incorporated. Anderson teaches method of claim 19, wherein the updated status indicates that the virtual object has been captured (paragraph [0024], The user may select an AR castle 110 from the choice of castles presented on the filmstrip 108 and then use a gesture in front of the camera to place the AR castle onto the scene).

As to dependent claim 28, the rejection of claim 19 is incorporated. Anderson teaches method of claim 19, wherein the updated status indicates that the virtual object is still free to move (paragraph [0024], The user may select an AR castle 110 from the choice of castles presented on the filmstrip 108 and then use a gesture in front of the camera to place the AR castle onto the scene; the AR castle could be moved to any other location in the scene by the user’s gesture).



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 3, 6, and 24 are rejected under AIA  35 U.S.C §103 as being unpatentable over Anderson et al. (US 20130307875 A1, hereinafter Anderson) in view of Figelman et al. (US 8639680 A1, hereinafter Figelman).

As to dependent claim 3, the rejection of claim 2 is incorporated. Anderson does not teach the method wherein the set of criteria includes a criterion based on a direction of the user gesture with respect to the graphical object displayed on the display.  
Figelman teaches:
the set of criteria includes a criterion based on a direction of the user gesture with respect to the graphical object displayed on the display (paragraph [0039], The user starts moving the hand, either by moving it up, down, left, right, or inward or outward (relative to the computing device) or by gesturing (or both); The user moves the hand behind the device in a way that causes the digital representation of the hand on the display to collide with the virtual object; the virtual object is the graphical object displayed).
Since Anderson teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of criteria includes a criterion based on a direction of the user gesture with respect to the graphical object displayed on the display, as taught by Figelman, as the prior arts are from the same application field of user gesture behind a mobile phone to operate the phone displayed object, and Figelman further teaches to determine if the images captured in step 400 match one of the predefined gestures (Figelman, paragraph [0046]).


As to dependent claim 6, the rejection of claim 2 is incorporated. Anderson does not teach the method wherein the set of criteria includes a criterion based on whether the user gesture matches a first predefined gesture.
Figelman teaches the set of criteria includes a criterion based on whether the user gesture matches a first predefined gesture (paragraph [0045]-[0046], In step 401, the interaction logic component 105, as described in FIG. 1, analyzes the images to determine whether the images captured in step 400 match one of the predefined gestures; In step 402, the interaction logic component 105 classifies the gesture and to determine if the images captured in step 400 match one of the predefined gestures. If a match is found, the flow proceeds to step 403, displaying a result of the action on the screen).
Since Anderson teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate t the set of criteria includes a criterion based on whether the user gesture matches a first predefined gesture, as taught by Figelman, as the prior arts are from the same application field of user gesture behind a mobile phone to operate the phone to determine if the images captured in step 400 match one of the predefined gestures (Figelman, paragraph [0046]).

As to dependent claim 24, the rejection of claim 19 is incorporated. F Anderson does not teach the method wherein the set of criteria includes a criterion based on the type of gesture detected.
Figelman teaches he set of criteria includes a criterion based on the type of gesture detected (paragraph [0045]-[0046], In step 401, the interaction logic component 105, as described in FIG. 1, analyzes the images to determine whether the images captured in step 400 match one of the predefined gestures; In step 402, the interaction logic component 105 classifies the gesture and to determine if the images captured in step 400 match one of the predefined gestures. If a match is found, the flow proceeds to step 403, displaying a result of the action on the screen).
Since Anderson teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate he set of criteria includes a criterion based on the type of gesture detected, as taught by Figelman, as the prior arts are from the same application field of user gesture behind a mobile phone to operate the phone displayed object, and Figelman further teaches judging whether a user gesture is predefined. By incorporating Figelman into Anderson would expand the utility of Anderson’s system which allows to determine if the images captured in step 400 match one of the predefined gestures (Figelman, paragraph [0046]).

Claims 4, and 23 are rejected under AIA  35 U.S.C §103 as being unpatentable over Anderson et al. (US 20130307875 A1, hereinafter Anderson) and in view of Hou et al. (US 20130257736 A1, hereinafter Hou).

As to dependent claim 4, the rejection of claim 2 is incorporated. Anderson does not teach the method wherein the set of criteria includes a criterion based on a distance of the gesture to the feature.  
	Hou teaches:
the set of criteria includes a criterion based on a distance of the gesture to the feature (Fig. 7A, paragraph [0045], when the gesture determining unit 240 detects the continuous increase of a y coordinate of the position of the object 50 and the increase reaches a threshold value, the gesture determining unit 240 determines that the object 50 is moving in a direction away from the screen 112; object 50 is user hand; the distance threshold is the criteria).  
Since Anderson teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of criteria includes a criterion based on a distance of the gesture to the feature, as taught by Hou, as the prior arts are from the same application field of user gesture operating a screen displayed object, and Hou further teaches using the determines that the object is moving in a direction towards the screen (Hou, paragraph [0045]).

As to dependent claim 23, the rejection of claim 19 is incorporated. Anderson teaches the method with a reference point in the scene (Fig. 3A, paragraph [0031], The gestures to select a picture tile 210 from the filmstrip 208 and to place it in a position in the scene 204 may be performed with any pencil or pen or any other device suitable for pointing).  
	Anderson does not teach the set of criteria includes a criterion based on the distance of the gesture to the screen.
	Hou teaches:
the set of criteria includes a criterion based on the distance of the gesture to the screen (Fig. 7A, paragraph [0045], when the gesture determining unit 240 detects the continuous increase of a y coordinate of the position of the object 50 and the increase reaches a threshold value, the gesture determining unit 240 determines that the object 50 is moving in a direction away from the screen 112; object 50 is user hand; the distance threshold is the criteria).  
Since Anderson teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of criteria includes a criterion based on the distance of the gesture to the screen, as taught by Hou, as the prior arts are from the same application field of user gesture operating a screen displayed object, and Hou further teaches using the determines that the object is moving in a direction towards the screen (Hou, paragraph [0045]).


Claim 26 is rejected under AIA  35 U.S.C §103 as being unpatentable over Anderson et al. (US 20130307875 A1, hereinafter Anderson) and in view of NISHIO et al. (US 20130169573 A1, hereinafter NISHIO).

As to dependent claim 26, the rejection of claim 19 is incorporated. Anderson does not teach the method wherein the set of criteria includes a criterion based on whether the gesture was detected within a threshold amount of time.  
	NISHIO teaches:
the set of criteria includes a criterion based on whether the gesture was detected within a threshold amount of time (paragraph [0093], When it is determined that the waiting time is not equal to or longer than the threshold time at Step S14 (No at Step S14), that is, that the waiting time is shorter than the threshold time, the controller 10 proceeds to Step S12, and determines again whether a gesture has been detected.).  
Since Anderson teaches a method of a user operation of augmented reality screen displayed object with the user gesture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of criteria includes a criterion based on whether the gesture was detected within a threshold amount of time, as taught by NISHIO, as the prior arts are determine whether the waiting time being an elapsed time since the latest operation is completed (NISHIO, paragraph [0092]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 7, 13, and 19, cancellation of claims 8-12, 14-18, and 29-48.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                 
                                                                                                                                                                                       /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143